
152.	 At the beginning of this new session of the Assembly, it is with a certain satisfaction that we look back on the year which has elapsed since the twenty-ninth session. We see, in effect, that there have been positive developments towards the solution of important problems which were of serious concern to us last year. We are also aware that the complexity of the questions we have to resolve on the international level compel us more than ever to persevere in our efforts to create a more just, more stable, more prosperous and more united world. We have reached a phase in the development of international relations where an increasing interdependence among nations requires of us greater mutual understanding, closer collaboration and a spirit of understanding. We can there-fore feel pleased that at this important stage of our work we have elected to guide us the Prime Minister and Minister for Foreign Affairs of Luxembourg, Mr. Gaston Thorn. The distinguished attributes of our President are well known to us. Representing a country which is politically active on the international scene, Mr. Gaston Thorn has for years played an important and effective role in many international meetings, to which he has contributed by his perspicacity, wisdom and judgment. His enlightened guidance will make it possible for the thirtieth session to find sound and satisfactory solutions to the problems before us.
153.	I should like to say on this occasion that we shall remember the important debates of the preceding session as closely linked to the brilliant personality of the Foreign Minister of Algeria. The twenty-ninth session had to deal with extremely important international problems calling for speedy decisions. The energy and discernment of Mr. Bouteflika enabled him to control the thorny debates. I must convey to him the warm appreciation of my Government, as well as my own thanks, addressed to a colleague representing a country which is closely linked with my own.
154.	I must also pay a tribute to the untiring efforts of our Secretary-General, Mr. Kurt Waldheim, in the exercise of his difficult functions, to make the voice of the United Nations better heard in the various areas of international life. We have found in him a strong support for our Organization. His great personal qualities, his tact, his perspicacity and his devotion to the cause of our Organization enable him effectively to discharge the very difficult task we have entrusted to him. I should like to express to him our appreciation and our deep gratitude.
155.	During this session we have had the very great pleasure of welcoming to our Organization three new States: Cape Verde, Sao Tome and Principe, and Mozambique. At the time that these new States, which have won their independence, are taking their place in the community of nations, I should like to express my earnest conviction that they will make a valuable contribution to our activities.
156.	We are pleased at the accession to independence of the Comoros and Papua New Guinea. We greet those peoples who have come to join the international community. Their admission to membership in the United Nations will constitute another important stage on the road to universality.
157.	During the year which has just ended, developments have taken place which could have very favorable consequences for the maintenance and strengthening of peace and the establishment of closer and more constructive co-operation among all countries of the world. The conclusion of the work of the Conference on Security and Co-operation in Europe and the confirmation of the achievements of that Conference by the meeting of European Heads of Government in Helsinki constitutes an event of considerable historical importance in that it reflects the sincerely expressed will of all European countries to adhere in their relations to standards of conduct dictated by the special conditions of detente. Those standards of conduct, which have been defined in the Final Act of Helsinki, have not, it is true, a legal, binding character. The Final Act constitutes, rather, a commitment of a political and moral nature, which in our view is equally important and which in the present political circumstances should have its own force of persuasion and duty. I should like to note that this is a difficult commitment since it is a global one, which covers the various facets of international relations. The Turkish Government wishes to express here the hope and the conviction that all of the participating countries, conscious of the importance of that document and of the fact that it will acquire its true value and effectiveness through respect by all of the principles laid down in the Final Act, will make it their duty to abide by it, thus ensuring the strengthening of detente in Europe.
158.	In the view of my Government, the consequences and implications of that Conference, and the signing of the Final Act at Helsinki, cannot be confined to Europe. From the very beginning of the Conference my country has insistently stressed, and in full agreement with the wishes of most non-European Mediterranean countries, that it is not possible to isolate certain political and economic problems of Europe from those of the Mediterranean region as a whole. My country had also from the beginning maintained the view that detente is indivisible, and that it cannot exist in isolation on one continent if it is not maintained on the others. The Final Act of the Conference having been signed, I think that it is necessary to draw attention to the fact that its meaning and, in a general sense, its scope go beyond the confines of the European continent. The presence at Helsinki of the Secretary- General symbolized, indeed, the harmony existing between the principles laid down by the Conference and the goals pursued by the United Nations.
159.	It will therefore appear natural that Turkey, which occupies a geopolitical position at the crossroads of two continents, underscores the world implications of detente in Europe. My country, owing to this very special geopolitical position, is compelled, under the political conditions of detente, to play a difficult and important role. I can state that Turkey is fully aware of the duties incumbent upon it because of this special position as concerns the maintenance and strengthening of detente. All of Turkey's efforts in its foreign policy are directed towards that purpose. On the other hand, it has felt that one of its primary obligations was to consolidate detente in its own region, and it is with that goal in mind that it pursues an active policy of friendly co-operation with all its neighbors in Western Europe. With its neighbors of the East Iran, Pakistan and the Arab countries of the Middle East it has friendly and close relations based on common traditions, on historical and cultural links. On the other hand, it firmly supports, in the international arena, any initiatives aimed at enhancing the political and economic ties among States in different regions of the world, aware that in the present circumstances they have become closely interdependent.
160.	There can be no doubt that political detente must have the support of appropriate measures in the area of security, having as a goal the gradual reduction of the dangers of military conflagration. It is on this basis that my Government participates in the negotiations on the mutual reduction of armed forces and weapons in Europe. The Turkish Government will support, within the more general framework of world disarmament, any measure that will be a real step towards the final goal of complete disarmament under effective control. My Government is of the view that the achievement of general disarmament is possible, that it can proceed by stages, provided that the balance of forces is maintained and that adequate measures of control are accepted and applied at each stage. This kind of realistic approach will make it possible, in our view, for nations to effectively commit themselves to a gradual reduction of military expenditures, thus freeing vast financial resources which will be devoted to the economic development of developing countries.
161.	May I be allowed, on this occasion, to say that we consider the initiative of the Soviet Union concerning the conclusion of a treaty on the complete and general prohibition of nuclear-weapon tests to be an idea that deserves very close attention. In our view, the achievement of that goal, to which humanity has been aspiring for so many years, could become an important stage on the road to complete and general disarmament under effective control. It is in that spirit that we welcome with interest the initiative of the Soviet Union.
162.	The very special conditions of the world in which we live require that closer collaboration, based on a new conception of the rights and duties in the area of international economic relations, be established today between the industrial and the developing countries. The developments of recent years have made even clearer the interdependence of our nations in the political field as well as in that of economic relations. The principles which ought to govern a new order in international economic relations should be clearly defined so as to ensure rapid economic development in the poor countries, followed by a gradual reduction of the alarming gap which separates them from the industrial countries. The solution of that' problem, in the view of the Turkish Government, is a political necessity as much as a moral duty.
163.	Turkey, a developing country, has joined in every initiative taken in that direction over the past few years.
164.	At the seventh special session, I had occasion to explain the views of my country with regard to the present state and future prospects of international economic relations. A new spirit emerged at the special session in favor of dealing with this crucial problem from a new angle, within the framework of the United Nations and with the active participation of all countries. The desired goal is to establish a sound and just economic order, to narrow the economic gap between the developed and developing countries and to increase the well-being of peoples. I should like to take this opportunity to emphasize that Turkey shares the views of the developing countries on this problem and considers that the decisions of the special session are an important step towards achieving international co-operation at a high level. We hope that the same spirit of conciliation and mutual understanding will prevail when these resolutions are implemented.
165.	I should like to state once again that we shall persevere in our efforts so that rich and poor nations may agree, in their common interest, on the general guidelines of a constructive solution on a world scale.
166.	The proclamation of 1975 as International Women's Year is, without doubt, an important event in the context of the efforts made by our Organization to deal with the problems of our day. It is indeed true that we are as yet unable to state that women, in spite of the economic and social measures taken to date, enjoy the same rights and opportunities as men. Turkey earnestly believes that measures should urgently be taken and applied in order to secure a rapid improvement in the rights of women throughout the world. We believe that the World Conference of the International Women's Year, held at Mexico City from 19 June to 2 July, is a real step forward in that direction.
167.	Because of its importance I should also like to say a few words about the Third United Nations Conference on the Law of the Sea, which held its third session at Geneva in the spring of this year. Continuing the work commenced in Caracas, the negotiations of the Geneva Conference gave rise to a very thorough debate and our countries expressed a number of views on the many and complex questions which the next session of the Conference will have to settle. It would be useful in that connexion to single out some outstanding principles which should illuminate our debates in the next phase, if we want to achieve valid solutions, and if we want the new law of the sea to be based on solid foundations. We must take into account the fact that the geography of our globe was not drawn with a T-square on a regular and geometrical plane, and that in the various regions of our globe it takes the most baffling shapes. Those differences are intertwined with the diversities of the geopolitical environment and historical traditions. The problem which arises is mainly, therefore, to define the concepts which will make it possible to adapt and to adjust the important concepts of the new law of the sea which we are now creating to the diversity of geographical factors. A theoretical, geometrical approach to the complex problems entailed by this diversity would not be realistic, and would avoid the problem. Rather than solve the new problems of the law of the sea, such an attitude would give rise to new disputes and new problems.
168.	Important political events have taken place in South-East Asia during the course of this year. My Government welcomed with satisfaction the termination of the Indo-Chinese conflict which inflicted so much suffering on the peoples of that region. We express the hope and the conviction that in a new political environment all of the States of the SouthEast Asian continent, which have common problems of economic development, will establish and consolidate relations of active co-operation in that important region, aimed at maintaining the peace and stability needed for the progress of their peoples.
169.	At the twenty-ninth session of the Assembly we welcomed with emotion the historic decision taken by Portugal to grant independence to its colonies. That decision made it possible for us to achieve an important stage in the struggle for the emancipation of peoples under foreign domination, which has been waged over the past 30 years. If the accession to independence has not yet taken place in every case as we would have wished, this is due, we believe, to the difficulties and to the problems which unavoidably arise in the gestation period of new States.
170.	The liberation of the former Portuguese colonies renders even more precarious, more untenable and more paradoxical the colonialist and racist policy of
"the leaders of South Africa and Rhodesia. Representing a country which is opposed to all forms of racist and colonialist domination and which continues strongly .to support the liberation movements which struggle for the independence of their countries, I should like to declare that my Government feels it will not be possible to delay further, by half-measures, the historic march of peoples towards their freedom from colonialist domination, and that final solutions are imperative.
171.	The Turkish Government is following with close attention the developments in the Middle East crisis. Our attitude regarding the Middle East conflict remains unchanged; it is based on the unshakable conviction that the acquisition of territories by force cannot be accepted or tolerated. The national rights of the Palestinian people must be recognized.
172.	My country was among those which at the last session of the General Assembly pressed for, and saw recognized, the right of the representatives of the Palestinian people to make their voices heard in this Assembly. We consider that a final solution of the Middle East conflict should be based on the withdrawal of foreign troops from Arab territories occupied by force, and recognition of the right of the Palestinian people to found a national State. My Government welcomes with satisfaction any progress achieved towards that final goal.
173.	I should like to refer briefly to the question of Cyprus. That question was the subject of an item for debate last year in the General Assembly, which adopted resolution 3212 (XXIX) recommending that the Turkish and Greek communities on the island should continue negotiations with a view to reaching a solution. Later, the Secretary-General was to undertake a new mission of good offices. Within the framework of that procedure, representatives of both communities met on four occasions, and although so far they have not reached an agreement on all the elements of a solution, they have been able, none the less, to reach some agreement on some fundamental aspects of the problem, and at the same time to settle some humanitarian questions affecting both communities. In that context I should like to pay a tribute to the Secretary-General for his untiring efforts to bring closer together the positions of the two parties, and the wisdom, patience and diligence with which he has fulfilled his difficult and delicate mission.
174.	Many speakers who preceded me have emphasized the need to continue the inter-communal discussions. I fully share their views and am convinced that the procedure at present being followed is the only one that can lead to a settlement of the conflict.
175.	On the substance of the problem, the Turkish Government considers that any solution should be based on the following principles and considerations.
176.	First, the two communities are now negotiating on an equal footing on the basis of resolutions of the United Nations. Any attempt to damage that equality, any maneuver  aimed at sowing distrust, could only make continuation of the negotiations impossible.
177.	Secondly, the last phase of the Cyprus conflict originated in a military coup from the outside, aimed at ending the independence of the island. Any future solution should be based on respect for the independence, territorial integrity and sovereignty of Cyprus. The State of Cyprus should be able to follow a policy of non-alignment, which would best respond to the interests of the two communities and contribute to peace and stability in the Eastern Mediterranean.
178.	Thirdly, the constitution of the island should provide for the establishment of a bi-zonal federation, with modalities and arrangements taking into account the economic situation of the island and the structures and needs of the two communities, as well as the need to ensure co-operation based on security and mutual trust.
179.	Fourthly, the two communities should participate in the federal government on an equal footing. Federal institutions should be given the means necessary to safeguard respect for the constitution and the political and economic equality of both communities.
180.	As soon as a solution which reflects the principles I have just stated has been found, Turkey will withdraw the military forces it was obliged to send to Cyprus in accordance with its contractual obligations to deal with the imminent danger to the independence of the island and the survival of the Turkish community. To the extent that the security of its forces permits, it has already considerably reduced its troops on the island. The Assembly may rest assured that Turkey will be guided, in its policy concerning the Cyprus problem, only by the earnest desire to contribute to a just and well-balanced solution and to the protection of peace in our region, in conformity with the principles of the United Nations Charter.

